                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:03-CR-209-FDW-DCK-2

 UNITED STATES OF AMERICA,                            )
                                                      )
                                 Plaintiff,           )
                                                      )
 vs.                                                  )
                                                      )
 WENDY N. BROWN,                                      )
                                                      )
                                 Defendant,           )
 and                                                  )
                                                      )
 PRINCE PARKER & ASSOCIATES, INC.,                    )
                                                      )
                                 Garnishee.           )

                        ORDER OF CONTINUING GARNISHMENT

       THIS MATTER is before the Court on the Answer of Prince Parker & Associates, Inc.,

as the Garnishee. (Document No. 270). Judgment in the criminal case was filed on September 10,

2004 (Document No. 79). As part of that Judgment, the Defendant was ordered to pay an

assessment of $100.00 and restitution of $113,577.81 to the victims of the crime. Id.

       On April 2, 2021, the Court entered a Writ of Continuing Garnishment (“Writ”) (Document

No. 267) to the Garnishee, Prince Parker & Associates, Inc. The Defendant was served with the

Writ and Instructions notifying her of her right to request a hearing on May 12, 2021, and the

Garnishee was served on April 13, 2021. The Garnishee filed an Answer on April 19, 2021

(Document No. 270) stating that at the time of service of the Writ, the Garnishee had in its custody,

control or possession property or funds owned by the Defendant, including non-exempt, disposable

earnings. The Defendant did not request a hearing, and the statutory time to do so has elapsed.
        IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $12,768.74 computed through March 25, 2021. The Garnishee will

pay the United States up to twenty-five percent of the Defendant’s net earnings which remain after

all deductions required by law have been withheld, and the Garnishee will continue said payments

until the debt to the Plaintiff is paid in full or until the Garnishee no longer has custody, possession

or control of any property belonging to the Defendant or until further Order of this Court.

        Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

        In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW3:03CR209-2.

        IT IS FURTHER ORDERED that the Garnishee will advise this Court if the Defendant’s

employment is terminated at any time by the Garnishee or the Defendant.

        The Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset

Program. Under this program, any federal payment the Defendant would normally receive may be

offset and applied to this debt.


                                          Signed: June 24, 2021
